    Case 4:17-cv-03234 Document 105 Filed on 12/12/19 in TXSD Page 1 of 10



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

MARI OLIVER,                        §
                                    §
     Plaintiff,                     §
                                    §
v.                                  §
                                    §
KLEIN INDEPENDENT SCHOOL DIST., §
BRET CHAMPION, individually,        §
BRIAN GREENEY, individually,        §
THOMAS HENSLEY, individually,       §                           Civil Action No. 4:17-cv-3234
KIMBERLY WALTERS, individually,     §
LANCE ALEXANDER, individually,      §
BENJIE ARNOLD, individually,        §
ANGIE RICHARD, individually,        §
STEPHEN NAETZKER, individually, and §
JENNIFER WALTON, individually,      §
                                    §
     Defendants.                    §

   DEFENDANTS’ JOINT MOTION FOR RECONSIDERATION OF THE COURT’S
  PROHIBITION ON MOTIONS FOR SUMMARY JUDGMENT AND REQUEST FOR
                       AN EXPEDITED RULING

        NOW COME Defendants and file this Joint Motion for Reconsideration of the Court’s

Prohibition on Motions for Summary Judgment and Request for an Expedited Ruling, and would

respectfully show unto the Court as follows:

                                          BACKGROUND

        1.      On April 8, 2019, the Court stayed this case pending the filing of a Third

Amended Complaint by Plaintiff. Dkt. 74. In the same order, the Court directed the parties to

file a joint proposed scheduling order two weeks after the filing of the Third Amended

Complaint, but by no later than July 26, 2019. Dkt. 74.

        2.      On July 12, 2019, Plaintiff filed her Third Amended Complaint. Dkt. 77.




Defendants’ Joint Motion for Reconsideration and for Expedited Ruling                           Page 1
28721/645184
     Case 4:17-cv-03234 Document 105 Filed on 12/12/19 in TXSD Page 2 of 10



        3.      On July 26, 2019, Defendants filed their Joint Notice Regarding Defendants’

Proposed Amended Scheduling Order. Dkt. 81.

        4.      On August 2, 2019, all of the individual Defendants filed their respective Motions

to Dismiss Plaintiff’s Third Amended Complaint. Dkts. 82-83, 86. In their respective Motions

to Dismiss, the individual Defendants asserted their entitlement to qualified immunity. See Dkts.

82-83, 86. The Motions to Dismiss have been fully briefed and are pending before the Court.

        5.      On December 9, 2019, at a hearing before the Court, the Court announced that

portions of the Motions to Dismiss would be granted and portions would be denied. The Court

further denied Plaintiff’s motion to proceed under a pseudonym.

        6.      At the December 9, 2019 hearing, the Court also announced that the parties would

be prohibited from filing motions for summary judgment.

        7.      On December 10, 2019, the Court entered an Amended Scheduling and Docket

Control Order. Dkt. 101.

        8.      On December 11, 2019, Mari Oliver filed her Fourth Amended Complaint under

her own name. Dkts. 103, 104.

                                            ARGUMENT

A.      The Individual Defendants are Entitled to File Motions for Summary Judgment
        Asserting Qualified Immunity.

        The qualified immunity defense affords governmental officials not just immunity from

liability, but immunity from suit. Mitchell v. Forsyth, 472 U.S. 511, 526 (1985). A denial of a

claim of qualified immunity, to the extent that it turns on an issue of law, is an appealable final

decision. Helton v. Clements, 787 F.2d 1016, 1017 (5th Cir. 1986) (per curiam) (citing Mitchell).




Defendants’ Joint Motion for Reconsideration and for Expedited Ruling                        Page 2
28721/645184
    Case 4:17-cv-03234 Document 105 Filed on 12/12/19 in TXSD Page 3 of 10



        1.      The Individual Defendants are Entitled to Assert Qualified Immunity in
                Motions for Summary Judgment, Even if the Court Denies Defendants’
                Motions to Dismiss Based on Qualified Immunity.

        Even if the Court were to deny portions of the individual Defendants’ Motions to

Dismiss, Defendants are still entitled to an opportunity to file motions for summary judgment in

order to present evidence demonstrating their entitlement to qualified immunity. Mitchell, 472

U.S. at 526 (“Even if the plaintiff’s complaint adequately alleges the commission of acts that

violated clearly established law, the defendant is entitled to summary judgment if discovery fails

to uncover evidence sufficient to create a genuine issue as to whether the defendant in fact

committed those acts.”).

        Moreover, Federal Rule of Civil Procedure 56 provides all parties the opportunity to seek

judgment from the Court, without having to stand trial. The Court’s sua sponte prohibition on

motions for summary judgment violates the parties’ due process rights, by denying them the

procedural rights provided by Rule 56.

        For these reasons, notwithstanding the Court’s oral announcement at the December 9,

2019, hearing that portions of the Motions to Dismiss would be denied, Defendants should still

be entitled to file motions for summary judgment asserting qualified immunity.

        2.      Klein ISD is Entitled to Assert its Entitlement to Governmental Immunity by
                Means of A Motion for Summary Judgment.

        In order to establish liability of a governmental entity under §1983, a plaintiff must

demonstrate that an official policy or custom of the governmental entity was the “moving force”

which caused a violation of constitutional rights. Piotrowski v. City of Houston, 237 F.3d 567,

578 (5th Cir. 2001) (citing Monell v. Dep’t of Social Services, 436 U.S. 658, 694 (1978), and

noting that “the unconstitutional conduct must be directly attributable to the municipality through

some sort of official action or imprimatur”).



Defendants’ Joint Motion for Reconsideration and for Expedited Ruling                        Page 3
28721/645184
    Case 4:17-cv-03234 Document 105 Filed on 12/12/19 in TXSD Page 4 of 10



        This comports with the Supreme Court’s explanation that “[a] municipality or other local

government may be liable under [§1983] if the governmental body itself ‘subjects’ a person to a

deprivation of rights or ‘causes’ a person ‘to be subjected’ to such deprivation…under § 1983,

local governments are responsible only for ‘their own illegal acts.’” Connick v. Thompson, 563

U.S. 51, 60 (2011) (emphasis and omissions added) (citing Monell, 436 U.S. at 692, and

Pembaur v. City of Cincinnati, 475 U.S. 469, 479 (1986)); see also Pembaur, 475 U.S. at 480

(under §1983, “recovery from a municipality is limited to acts that are, properly speaking, acts

‘of the municipality’—that is, acts which the municipality has officially sanctioned or ordered”);

see also id. at 483 (“municipal liability under § 1983 attaches where—and only where—a

deliberate choice to follow a course of action is made from among various alternatives by the

official or officials responsible for establishing final policy with respect to the subject matter in

question”).

        A plaintiff who claims to have been injured due to an officially promulgated policy must

specifically identify the policy at issue and must show a direct causal link between the

governmental policy and the constitutional deprivation. Piotrowski, 237 F.3d at 580; see also

Whitley v. Hanna, 726 F.3d 631, 648-49 (5th Cir. 2013). A school district is liable under § 1983

only if a final policymaker adopts a policy that is the moving force behind a constitutional

violation. Yara v. Perryton Indep. Sch. Dist., 560 F. App’x 356, 359 (5th Cir. 2014) (citing

Rivera v. Houston Indep. Sch. Dist., 349 F.3d 244, 247 (5th Cir. 2003)). The final policymaker

for a school district is the district’s board of trustees. Jett v. Dallas Indep. Sch. Dist., 7 F.3d

1241, 1245 (5th Cir. 1993); see also, e.g., Rivera, 349 F.3d at 247.

        In the absence of proof of an officially promulgated governmental policy, a plaintiff may

establish municipal liability through proof that a deprivation was caused by a municipal custom



Defendants’ Joint Motion for Reconsideration and for Expedited Ruling                         Page 4
28721/645184
    Case 4:17-cv-03234 Document 105 Filed on 12/12/19 in TXSD Page 5 of 10



that is so widespread as to have the force of law. Piotrowski, 237 F.3d at 579 (citing Webster v.

City of Houston, 735 F.2d 838, 841 (5th Cir. 1984) (en banc)). A custom capable of supporting

municipal liability under § 1983 requires evidence of persistent, often repeated, constant

violations by the governmental entity. Id. at 579-81. A custom “consists of actions that have

occurred for so long and with such frequency that the course of conduct demonstrates the

governing body’s knowledge and acceptance of the disputed conduct.” Zarnow v. City of

Wichita Falls, Tex., 614 F.3d 161, 169 (5th Cir. 2010); see also, e.g., Peterson v. City of Fort

Worth, Tex., 588 F.3d 838, 852 (5th Cir. 2009) (“27 incidents of excessive force over a period of

four years do not reflect a pattern that can be said to represent official policy of condoning

excessive force”).

        A custom creating municipal liability only arises when the policymaker acquiesces to

persistent, often repeated, constant constitutional violations by employees of the governmental

entity. Yara, 560 F. App’x at 359 (citing James v. Harris County, 577 F.3d 612, 617 (5th Cir.

2009)). Plaintiffs who provide no evidence that a school board has knowledge of the allegedly

unconstitutional conduct fail to meet their burden of establishing a custom capable of supporting

municipal liability under § 1983. See Yara, 560 F. App’x at 359; see also, e.g., Hicks-Fields v.

Harris County, Tex., 860 F.3d 803, 808 (5th Cir. 2017) (noting that plaintiffs must establish

actual or constructive knowledge of the objectionable custom by the policymaker).

        Pending a scheduling order setting out a deadline for motions for summary judgment,

Klein ISD intended to present its evidence and good faith arguments as to why it should be

granted summary judgment. Federal Rule of Civil Procedure 56 provides Klein ISD the option

to seek judgment in its favor without having to stand trial. The Court’s prohibition on motions




Defendants’ Joint Motion for Reconsideration and for Expedited Ruling                      Page 5
28721/645184
    Case 4:17-cv-03234 Document 105 Filed on 12/12/19 in TXSD Page 6 of 10



for summary judgment will result in Klein ISD being forced to stand trial when the evidence is

clear that it should prevail on summary judgment.

        3.      The Court’s Prohibition on Motions for Summary Judgment is an
                Appealable Order.

        The Court’s prohibition on motions for summary judgment orally announced at the

December 9, 2019, hearing is an appealable order.

        The Fifth Circuit, applying the three factor test developed by the Supreme Court in

Mitchell v. Forsyth, found that a district court’s order notifying the parties that it would not rule

on pending and future motions (including pending motions to dismiss asserting immunity) was

an appealable order. Helton, 787 F.2d at 1017; see also Edwards v. Cass County, Tex., 919 F.2d

273, 274-75 (5th Cir. 1990) (applying Mitchell and Helton to a denial of leave to file a motion

for summary judgment).

        The Fifth Circuit held, first, that “the refusal to rule on a claim of immunity until trial is

‘effectively unreviewable on appeal from a final judgment.’” Helton, 787 F.2d at 1017 (citing

Mitchell, 472 U.S. at 527). A defendant’s immunity from suit “and the burden of avoidable

pretrial matters is effectively lost if the case erroneously goes to trial.” Id. (citing Mitchell, 472

U.S. at 525-26).

        The Fifth Circuit next held that a district court’s “refusal to rule on such claims

‘conclusively determines the defendant’s claim of right not to stand trial … because ‘there are

simply no further steps that can be taken in the District Court to avoid the trial the defendant

maintains is barred.’” Id. (citing Mitchell,472 U.S. at 527-28) (emphasis in the original).

        Finally, the Fifth Circuit held that regardless of whether a district court denies or refuses

to rule on a claim of qualified immunity, “the claim of immunity in both cases ‘is conceptually




Defendants’ Joint Motion for Reconsideration and for Expedited Ruling                          Page 6
28721/645184
     Case 4:17-cv-03234 Document 105 Filed on 12/12/19 in TXSD Page 7 of 10



distinct from the merits of the plaintiff’s claim that his rights have been violated.’” Id. (citing

Mitchell,472 U.S. at 527-28).

        In Edwards, the Fifth Circuit found that it lacked appellate jurisdiction over the district

court’s denial of the defendant’s attempt to file an untimely motion for summary judgment three

months after the expiration of the dispositive motion deadline on the eve of trial. Edwards, 919

F.2d at 274-76. The Fifth Circuit noted that, unlike in Helton, there was no refusal to rule on a

motion asserting qualified immunity. Id. at 275. The court further noted that the right not to

stand trial when asserting qualified immunity announced in Mitchell, only makes sense, as

applicable to this Motion, when the district court had “the obligation to decide the issue and has

failed or refused to do so.” Id. at 275.1

        4.       Defendants Believe They Have Good Faith Bases for Filing Motions for
                 Summary Judgment.

        Though the Court has announced that it intends to partially deny the Motions to Dismiss

based on qualified immunity, those Motions are based solely on Plaintiff’s Third Amended

Complaint. See Baker v. Putnal, 75 F.3d 190, 196 (5th Cir. 1996); Dkts. 82-83, 86. Defendants

strongly believe that the evidence including, but not limited to, Oliver and Arceneaux’s

deposition testimony,2 as well as that of the individual Defendants, will demonstrate that the

individual Defendants are entitled to qualified immunity.




1
  See also, Craft v. Wipf, 810 F.2d 170, 173 (8th Cir. 1987) (per curiam) (the court of appeals allowed an appeal
from the district court’s announced refusal to consider any additional motions before trial).
2
  For example, Oliver and Arceneaux both testified that no written request was submitted excusing Oliver from
reciting the Pledge of Allegiance, as required under Texas Government Code Section 25.082. App. pp. 2-3, 6-7.
This evidence from Oliver and her mother is in direct contradiction to Oliver’s argument in her response to the
Motions to Dismiss that such a written request had been submitted. See Dkt. 88, pp. 20. The lack of such a written
request is indispensable to the specific context in which the individual Defendants’ assertions of qualified immunity
must be analyzed and considered. See, e.g., D.C. v. Wesby, __ U.S. __, 138 S. Ct. 577, 589 (2018); Mullenix v.
Luna, __ U.S. __, 136 S. Ct. 305, 308 (2015); Rich v. Palko, 920 F.3d 288, 294, n. 4 (5th Cir. 2019); Vincent v. City
of Sulphur, 805 F.3d 543, 547 (5th Cir. 2015).


Defendants’ Joint Motion for Reconsideration and for Expedited Ruling                                        Page 7
28721/645184
     Case 4:17-cv-03234 Document 105 Filed on 12/12/19 in TXSD Page 8 of 10



        The Court’s December 9, 2019, announcement prohibiting motions for summary

judgment improperly denies the individual Defendants their right to assert a qualified immunity

defense supported by evidence. The prohibition forces the individual Defendants to stand trial

without the opportunity to establish, through evidence, their immunity from suit.

        Moreover, the instant litigation is distinguishable from Edwards because Defendants

have not missed a Court ordered dispositive motion deadline. Until December 10, 2019, there

has not been an applicable scheduling order in this litigation since April 8, 2019, when this Court

stayed this case [Dkt. 74], and there have been pending Motions to Dismiss since August 2,

2019.3 Consistent with the Court’s oral prohibition on motions for summary judgment, the

Amended Scheduling Order, entered on December 10, 2019, does not provide a dispositive

motion deadline. Defendants respectfully request that the Court reconsider its prohibition on

motions for summary judgment and enter a summary judgment deadline of January 31, 2020,

which is 31-days from the end of the current discovery period. See Dkt. 101.

B.      Defendants Request An Expedited Briefing Schedule on this Joint Motion and an
        Expedited Decision from the Court.

        In light of the procedural posture of this matter, the quickly approaching deadlines in the

Court’s December 10, 2019, Amended Scheduling Order, and the Court’s oral pronouncement

that trial would be set for late January or early February of 2020, Defendants respectfully request

that the Court order an expedited briefing schedule and enter an order on an expedited basis

regarding this Joint Motion.

        WHEREFORE, PREMISES CONSIDERED, Defendants request that the Court

reconsider its prohibition on motions for summary judgment; order motions for summary



3
 Moreover, Defendant Klein ISD also intended to file a motion for summary judgment demonstrating how Oliver
cannot establish a District policy, custom, or practice that caused her a constitutionally cognizable injury.


Defendants’ Joint Motion for Reconsideration and for Expedited Ruling                                 Page 8
28721/645184
    Case 4:17-cv-03234 Document 105 Filed on 12/12/19 in TXSD Page 9 of 10



judgment to be filed by January 31, 2020; and for such other and further relief, both general or

special, at law or in equity, to which they may show themselves to be justly entitled.


                                                Respectfully submitted,


                                                  /s/ Francisco J. Valenzuela
                                                THOMAS P. BRANDT
                                                 State Bar No. 02883500
                                                 tbrandt@fhmbk.com
                                                FRANCISCO J. VALENZUELA
                                                 State Bar No. 24056464
                                                 fvalenzuela@fhmbk.com
                                                CAROLINE SILEO
                                                 State Bar No. 24091651
                                                 csileo@fhmbk.com

                                                FANNING HARPER MARTINSON
                                                  BRANDT & KUTCHIN, P.C.
                                                Two Energy Square
                                                4849 Greenville Ave., Suite 1300
                                                Dallas, Texas 75206
                                                (214) 369-1300 (office)
                                                (214) 987-9649 (telecopier)

                                                ATTORNEYS FOR DEFENDANTS ANGIE RICHARD,
                                                BENJIE ARNOLD, AND STEPHEN NAETZKER



                                                   /s/_Jonathan G. Brush__
                                                CLAY T. GROVER
                                                  State Bar No. 08550180
                                                  Fed. I.D. No. 15064
                                                JONATHAN G. BRUSH
                                                  State Bar No. 24045776
                                                  Fed. I.D. No. 619970
                                                Rogers, Morris & Grover, LLP
                                                5718 Westheimer Rd., Suite 1200
                                                Houston, Texas 77057
                                                Tel: (713) 960-6000
                                                cgrover@rmgllp.com
                                                jbrush@rmgllp.com




Defendants’ Joint Motion for Reconsideration and for Expedited Ruling                     Page 9
28721/645184
    Case 4:17-cv-03234 Document 105 Filed on 12/12/19 in TXSD Page 10 of 10



                                                ATTORNEYS     FOR   DEFENDANTS     KLEIN
                                                INDEPENDENT    SCHOOL    DISTRICT,  BRET
                                                CHAMPION, BRIAN GREENEY, THOMAS HENSLEY,
                                                KIMBERLY WALTERS, LANCE ALEXANDER, AND
                                                JENNIFER WALTON




                                   CERTIFICATE OF CONFERENCE

        On December 11, 2019, I conferred with Mr. Blackwell and Mr. Kallinen, counsel for
Plaintiff, regarding this motion. On December 12, 2019, Mr. Kallinen indicated that Plaintiff is
opposed.

                                                 /s/ Francisco J. Valenzuela
                                                FRANCISCO J. VALENZUELA




                                  CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the foregoing instrument has been served
to all parties of record, in compliance with Rule 5 of the Federal Rules of Civil Procedure, on the
12th day of December, 2019.

                                                 /s/ Francisco J. Valenzuela
                                                FRANCISCO J. VALENZUELA




Defendants’ Joint Motion for Reconsideration and for Expedited Ruling                       Page 10
28721/645184
